Citation Nr: 1446034	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-40 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the thoracic spine.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1975 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas, which continued the 10 percent rating for degenerative arthritis of the thoracic spine, and a July 2013 rating decision of the Houston, Texas RO, which denied a TDIU rating.  The Veteran's record remains in the jurisdiction of the Houston RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his low back disability is worse than is reflected by his current rating.  The Veteran was last afforded a VA examination in December 2011.  The December 2011 examiner failed to diagnose lumbar radiculopathy; however, this contradicts the Veteran's earlier self-reported symptoms of pain radiating down his left leg and earlier VA treatment records (from September 2010 and January 2011) which diagnosed lumbar radiculopathy.  Due to the contradictory nature of the medical evidence, a new VA examination is warranted.  Specifically to confirm the presence of lumbar radiculopathy.  Moreover, since the last examination, VA treatment records show continued and increased treatment for his back, indicating a worsening of symptomology.  As such, a contemporaneous examination is indicated.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the increased rating claim, and therefore, consideration of that matter must be deferred pending resolution of such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Associate with the paper or virtual record updated records of all VA treatment the Veteran has received for his thoracic spine disability since May 2014.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his thoracic spine disability and to provide an opinion as to the impact of his disability on his employability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The findings should also opine whether any neurological manifestations or radiculopathy is present.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  Additionally, the examiner should specifically comment on the impact the disabilities have on the Veteran's occupational functioning.

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the record and readjudicate the claim, to include consideration of a TDIU rating.  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



